Citation Nr: 1046702	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-36 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's claim for service connection for a cervical spine 
disability, status post C5-6 surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 
1987.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2008, a statement of the case 
was issued in October 2008, and a substantive appeal was received 
in November 2008.   

The Veteran presented testimony at a Board hearing in October 
2010.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The issue of entitlement to service connection for a cervical 
spine disability, under a merits analysis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  By way of a November 2006 rating decision, the RO denied the 
Veteran's claim for service connection for residuals of C5-6 
surgery; the Veteran did not file a timely notice of 
disagreement.  

2.  Certain evidence received since the November 2006 decision is 
new and raises a reasonable possibility of substantiating the 
claim.	


CONCLUSIONS OF LAW

1.  The November 2006 RO rating decision which denied the 
Veteran's claim for residuals of C5-6 surgery is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Certain evidence received since the November 2006 decision is 
new and material; accordingly, the claim for service connection 
for a cervical spine disability, status post C5-6 surgery is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated in August 2007.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) addressed directives 
consistent with VCAA with regard to new and material evidence.  
The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants. 
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation does 
not modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, VA's 
obligation to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service connection claim 
may be affected by the evidence that was of record at the time 
that the prior claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the 
appellant with an adequate notice letter in August 2007.  It set 
forth the criteria for entitlement to the benefit sought by the 
appellant, and included discussion of new and material evidence 
so as to comply with the Kent requirements.  The Board believes 
that the August 2007 notice constituted adequate notice to the 
appellant.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Given that the Board has reopened the claim, the duty to assist 
in order to reopen the claim is, in essence, fulfilled.  
Additional development necessary to decide the issue on the 
merits is in the REMAND portion of this decision.   

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office, a notice of disagreement 
must be filed within one year from the date of notification 
thereof; otherwise, the determination becomes final and is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the RO is 
to issue a statement of the case.  38 C.F.R. § 19.26.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement of 
the case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  38 
C.F.R. § 20.302(b).  Otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

The Veteran's original service connection claim for cervical 
radiculopathy and myelopathy (claimed as residuals of a neck 
injury) was denied by the RO by way of a March 2001 rating 
decision.  The Veteran failed to file a timely notice of 
disagreement.  Consequently, the decision became final.  38 
U.S.C.A. § 7105(c).  The Veteran's claim was reopened by way of a 
November 2006 rating decision.  However, upon reopening the 
claim, the RO denied it on the merits.  The Veteran failed to 
file a timely notice of disagreement.  Consequently, this 
decision also became final.  

The Board notes that the RO reopened the claim once again by way 
of an October 2008 statement of the case.  Despite the 
determination made by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 
05-92.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.	

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and material.  
If the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally denied on any basis. Additionally, 
evidence considered to be new and material sufficient to reopen a 
claim should be evidence that tends to prove the merits of the 
claim that was the specified basis for the last final 
disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

The evidence on record at the time of the November 2006 rating 
decision included the service treatment records which show that 
the Veteran sustained a blunt head trauma in October 1987; a 
September 2000 VA examination in which the Veteran was diagnosed 
with severe cervical myelopathy and radiculopathy; and VA 
outpatient treatment records dated January 1999 to February 2006.   

The basis for the November 2006 denial was the fact that the 
service treatment records failed to reflect a neck injury in 
conjunction with the head trauma.  Consequently, there was no 
competent medical evidence that the Veteran's neck injury was due 
to service.  

Evidence submitted since the November 2006 rating decision 
includes additional VA outpatient treatment reports; private 
treatment reports from Dr. P.K.; additional letters from the 
Veteran; and testimony from the Veteran at an October 2010 Board 
hearing.                          

The Board notes that this newly submitted evidence is new in that 
it is not duplicative.  The prior denial was based, in part, on 
the fact that there was no medical evidence suggesting a nexus 
between the Veteran's in service head injury and his current 
cervical spine disability.  The additional outpatient treatment 
reports include a June 2007 report in which the examiner stated 
that it was possible that the Veteran's right-sided neck pain and 
disk pathology were connected to an in-service head injury.  Such 
evidence is new and material when considered in light of the 
prior final decision.  Accordingly, the claim is reopened.  


ORDER

New and material evidence has been received to reopen a claim of 
service connection for a cervical spine disability, status post 
C5-6 surgery.  To this extent, the appeal is granted subject to 
the directions set forth in the following remand section of this 
decision. 





REMAND

At the Veteran's Board hearing, he stated that he hit his head on 
a 350 pound hatch while climbing a ladder in 1987.  He contends 
that in addition to sustaining a head injury, he began having 
problems with his neck while he was still in service.  He 
testified that the pain in his neck made it so that he was 
sometimes unable to turn his head from side to side.  

The service treatment records confirm that the Veteran sustained 
blunt head trauma when he hit his head in October 1987.  The 
injury was severe enough to require 11 sutures.  There was no 
reference that the Veteran sustained any neck pain at the time.  
However, the aforementioned June 2007 treatment report indicates 
that it is possible that such an injury could be connected to the 
Veteran's "subsequent right sided neck pain."  

The Board notes that while the June 2007 treatment report is 
sufficient evidence with which to reopen the claim, it is 
insufficient evidence with which to grant the claim.  A mere 
possibility of an etiological relationship between the Veteran's 
disability and service is analogous to the term "may or may not" 
and is hence too speculative to form a basis upon which service 
connection may be established.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (a letter from a physician indicating that 
Veteran's death "may or may not" have been averted if medical 
personnel could have effectively intubated the Veteran was held 
to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (the Court found evidence favorable to the Veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation exposure is 
insufficient to establish service connection); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a physician's statement that the Veteran 
may have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185 
(1999) (the Court held that a physician's opinion the Veteran's 
time as a prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported and 
unexplained, was "purely speculative"); and Bostain v. West, 11 
Vet. App. 124, 128 (1998) (the Court held that a physician's 
opinion that an unspecified preexisting service-related condition 
"may have" contributed to the Veteran's death was too speculative 
to be new and material evidence).  

McLendon v. Nicholson, 20 Vet. App. 79 (2006) provides that in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  The Board finds that the standards of McLendon are 
met in this case and that the Veteran is entitled to a VA 
examination for the purpose of determining the nature, etiology, 
and severity of the Veteran's cervical spine disability.

Additionally, at the Veteran's October 2010 Board hearing, he 
testified that he is receiving Social Security benefits for his 
head and neck disabilities.  Records from the Social Security 
Administration (SSA) have not been included in the claims file.  

Since the precise nature of the Veteran's medical history may be 
relevant in the present case, the Veteran's SSA records should be 
obtained.  VA has a duty to obtain SSA records when they may be 
relevant and VA has actual notice that the Veteran is receiving 
SSA benefits.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the RO 
should contact the SSA and obtain and associate with the claims 
file copies of the Veteran's records regarding SSA benefits, 
including the medical records upon which any decision was based.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2)(2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based. 

2.  Then, the Veteran should be afforded a 
VA orthopedic examination for the purpose 
of determining the nature, etiology, and 
severity of the Veteran's cervical spine 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  Following 
a review of the relevant medical evidence 
in the claims file, to include the service 
treatment  records and post-service 
treatment  records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not (a 
50 percent or greater probability) that the 
Veteran's cervical spine disability is 
causally related to his active duty 
service, to specifically include the above-
referenced injury in which he sustained 
blunt head trauma in October 1987. A 
detailed rationale should be furnished for 
the opinion.

3.  After completing any additional 
development deemed necessary, the RO/AMC 
should review the claims file and 
readjudicate the Veteran's claim for 
service connection for a cervical spine 
disability, status post C5-6 surgery.  If 
the decision is adverse to the Veteran, he 
and his representative should be provided a 
supplemental statement of the case and an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


